763 So. 2d 1109 (1999)
Neal EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 99-3714.
District Court of Appeal of Florida, Fourth District.
December 22, 1999.
Neal Evans, Milton, pro se.
No appearance required for appellee.
GROSS, J.
This is an appeal from a trial court order summarily denying appellant's motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850.
We write to address one issue raised in appellant's motion. Appellant entered a guilty plea to second degree murder in February, 1997. He was sentenced to 27 years in prison. One claim in the motion is that the plea was involuntary due to the ineffectiveness of trial counsel, who advised appellant that he would get one third time off of his sentence.
The record conclusively demonstrates that appellant is entitled to no relief on this issue. See Fla. R.Crim. P. 3.850(d). First, appellant initialed that portion of the waiver of rights form which indicated that
[n]o one, including my lawyer, has made any promise to me concerning my eligibility *1110 for any form of early release authorized by law or the actual amount of time that I will serve under the sentence imposed.
Second, the court discussed the waiver of rights form with appellant during the plea colloquy. Third, the court questioned appellant concerning the sentence:
The Court: Has anyone promised you anything or induced you in any way to get you to enter this plea
Appellant: No, sir.
The Court:other than what I have set forth in the terms of the negotiated plea?
Appellant: No, sir.
The Court: Has anyone told you or made any representations to you as to how much time you will actually serve in the Department of Corrections considering your sentence of 27 years?
Appellant: No, sir.
The Court: Do you understand, sir, that I don't think there is anybody in this room that can tell you that; I certainly don't have the slightest idea and it will be completely up to the Department of Corrections. Do you understand that?
Appellant: Yes, sir.
The Court: And no one's made any promises to you as to how much time you will serve on this sentence, is that correct?
Appellant: That's correct.
It is difficult to conceive of a record that more conclusively refutes a defendant's claim that a plea was rendered involuntary because of the bad advice of counsel. The remaining points are without merit.
AFFIRMED.
POLEN and FARMER, JJ., concur.